DETAILED ACTION
Claims 1 and 5 are currently amended.  Claims 2-4 are cancelled.  Claims 6-8 are new.  A complete action on the merits of pending claims 1 and 5 appears below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Newly submitted claims 6-8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims pertain to a method of manufacture even though they incorporate the structure of claim 1.  If the claims were to have been submitted in the original claim set the examiner would have issued a restriction requirement.  The structure of the apparatus is able to be made with a materially different process then that which is required by the method of manufacture.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
	Many limitations in the claims pertain to the method of making even though they are apparatus claims; thus, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of the claims 1-5 recite an apparatus, an electrode.  However, many of the claim limitations recite a method of making; for example punched holes, injection molding, and the flowing of plastics.  Therefore, the claim is indefinite for crossing over two different statutory classes.  
Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US 20180098809 (Miyazaki) in view of Artale US 20150209103 (Artale).
Regarding claim 1, Miyazaki teaches wherein the integrated electrode comprises an electrode wire (Fig. 5 conductor 34) and an electrode base (Fig. 5 mold 63), the electrode wire is provided in a hollowed-out shape (par. [0042] the conductor is placed inside of the mold 63 meaning there is a hollowed out space for it to fit), and several through holes are punched on a side face of the electrode wire without changing an appearance and dimension of the electrode wire (par. [0042] and Fig. 4 through holes 46), the electrode base is integrally connected with the electrode wire by means of a one-time injection molding (Fig. 5 and par. [0042]).  

Artale, in an analogous device, teaches using glue, snaps and other means in conjunction with injection molding to further secure two structures together for a more reliable fitting (par. [0069]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the injection molding process, as taught by Miyazaki, to use glue as further security in the pit, as taught by Artale.  The glue allows for further security of the wire to the mold in the pit.
Regarding claim 5, Miyazaki teaches wherein the electrode wire includes an inner side electrode wire and an outer side electrode wire (Fig. 5 the side of 34 you can see and the side that is on 63).
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. The applicant began by explaining the technical features and how they are important to claim 1.  The applicant argued that Artale describes glue, button or the like to secure the insulator.  The applicant states that Artale does not have the feature of pits with clue in the base.  The examiner disagrees with this assertion.  Artale in par. [0069] explains how gluing can be used in addition to single or double shot molding.  Further, Artale states that the molding can result in tabs to allow for a snap or ridge fitting.  These methods have extensions that fit into depressions, or pits.  This molding process in conjunction with the gluing would meet the claim language.  The molding would have the pits and projections and the gluing for reinforcement would be on the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794